

SETTLEMENT AGREEMENT
This Settlement Agreement (“Agreement”), dated as of May 4, 2017, is made by and
among (i) Fresh Del Monte Produce Inc. (“FDM”), a corporation organized under
the laws of the Cayman Islands, as the holding company for, and on behalf of,
the Del Monte Fresh Produce group of companies; (ii) Del Monte Pacific Limited
(“DMPL”), a company organized under the laws of the British Virgin Islands; and
(iii) Del Monte Foods, Inc. (“DMFI”), a corporation organized under the laws of
the State of Delaware. Each of FDM, DMPL, and DMFI is referred to individually
as a “Party” and, collectively, as the “Parties.”
RECITALS
WHEREAS, DMFI is the registered owner of “DEL MONTE” trademarks in various food
and beverage international classifications, including “DEL MONTE” and a design
or logotype (the “DM Marks”), in various countries and territories throughout
the world;
WHEREAS, pursuant to the terms of several license agreements, FDM and/or its
affiliates, including FDM’s wholly owned subsidiary Del Monte International GmbH
(“DMI GmbH”), hold perpetual, exclusive, royalty-free rights and licenses to use
the DM Marks on or in connection with the production, manufacture, sale, and
distribution of certain products in the food and beverage category in various
countries and territories throughout the world;
WHEREAS, pursuant to the terms of a December 5, 1989 license agreement by and
between Del Monte Corporation and Wafer Limited (the “Wafer License”), and a
sublicense of the same date by and between Wafer Limited and DMI GmbH’s
predecessor-in-interest Del Monte Fresh Fruit International, Inc., DMI GmbH and
Wafer Limited, collectively and on behalf of FDM and all of its affiliates, hold
the perpetual, exclusive, royalty-free right and license to use the DM Marks on
or in connection with the products identified in Exhibit B of that agreement
(“Wafer Exhibit B”) in all countries and territories throughout the world;
WHEREAS, DMFI and DMI GmbH are parties to other licensee agreements by and
between their predecessors-in-interest (the “DMI GmbH Licenses”), a list of
which are attached hereto as Schedule A, pursuant to which DMI GmbH, on behalf
of FDM and all of its affiliates, holds the perpetual, exclusive, royalty-free
right and license to use the DM Marks on or in connection with all products in
the food and beverage category in the countries and territories covered by the
DMI GmbH Licenses, including Europe, Africa, the Middle East, and countries of
the former Soviet Union (collectively, the “DMI GmbH Territories”);
WHEREAS, DMFI and/or DMPL have, subject to the rights granted in the Wafer
License: (i) retained rights to use the DM Marks on or in connection with food
and beverage products in the United States, South America, the Philippines,
Myanmar and the Indian subcontinent





--------------------------------------------------------------------------------




(Amindivi Islands, Andaman Islands, Bangladesh, Bhutan, Burma, Kashmir,
Laccadive Islands, Maldives, Minicoy Islands, Nepal, Nicobar Islands, Pakistan,
Sikkim, and Sri Lanka), and intends to grant certain additional rights to FDM to
use the DM Marks in such countries and territories (collectively, the “Joint
Settlement Territories”); and (ii) granted exclusive licenses to use the DM
Marks on or in connection with food and beverage products that are not already
encompassed by the Wafer License to licensees that are not affiliated with FDM
(“Third Party Licensees”) in certain countries and territories, including
Canada, Mexico, Asia Pacific (including, among others, Australia, China,
Indonesia, Japan, Korea, Malaysia, New Zealand, Singapore, Taiwan, Thailand and
Vietnam but excluding the Philippines, Myanmar and the Indian subcontinent),
Central America, the Caribbean and (specifically for dried fruits and nuts)
North America (collectively, the “Third Party Licensee Territories”)
WHEREAS, DMFI, FDM, and their predecessors have engaged in multiple disputes
concerning, among other things, the proper interpretation and scope of the Wafer
License and the meaning of its Exhibit B, including a litigation filed by FDM on
December 19, 2013, and currently pending in the District Court for the Southern
District of New York, Fresh Del Monte Produce Inc. v. Del Monte Foods, Inc., 13
Civ. 08997 (S.D.N.Y.) (the “SDNY Action”);
WHEREAS, FDM and DMPL (and/or DMPL’s affiliates) have engaged in multiple
disputes concerning the sale of DMPL’s “Del Monte”-branded products into the DMI
GmbH Territories, including a litigation filed by FDM on September 29, 2015, and
currently pending in New York State Supreme Court, New York County, Commercial
Division, Fresh Del Monte Produce Inc. v. Del Monte Pacific Limited, Index No.
653256/2015 (N.Y. Sup. Ct.) (the “NYS Action”)
WHEREAS, without admitting any liability, and expressly denying the same, the
Parties desire to avoid further distractions and expense of litigation and
mutually resolve all disputes relating to the SDNY Action and NYS Action in
accordance with the specific terms and conditions set forth below.
TERMS OF SETTLEMENT
NOW, THEREFORE, in consideration of the promises, releases, covenants, and
representations contained in this Agreement, and for other good and valuable
consideration, the adequacy and sufficiency of which are hereby acknowledged by
each Party, and intending to be legally bound, the Parties agree as follows:
1.Dismissals of Actions; Releases


2216



--------------------------------------------------------------------------------




(a)    Dismissal of SDNY Action. FDM and DMFI agree to dismiss with prejudice
all of their claims and counterclaims, respectively, in the SDNY Action. To
effectuate such dismissal, no later than two (2) business days after the
Effective Date (as hereinafter defined under Section 11(g) below), FDM and DMFI
shall execute, and FDM shall file in the Southern District of New York, a
Stipulation of Dismissal to effectuate the dismissal of all claims and
counterclaims in the SDNY Action with prejudice. The Parties shall take any and
all subsequent or additional steps that may be necessary to effectuate the
dismissal of all claims and counterclaims in the SDNY Action with prejudice.


(b)    SDNY Action Releases.
(i)    FDM, on behalf of itself and its affiliates, parents, subsidiaries,
predecessors, successors, administrators, assigns, agents, officers, employees,
investors, shareholders, directors, representatives and all other persons
claiming by, through and under it, hereby releases and discharges DMFI and its
affiliates, parents, subsidiaries, predecessors, successors, administrators,
assigns, agents, officers, employees, investors, shareholders, directors and
representatives from any and all suits, claims, demands, causes of action,
debts, damages, judgments, fees, sums of money, reckonings, and liabilities of
any kind whatsoever, in law or equity, whether known or unknown, which FDM had
or now has against DMFI arising out of the claims and/or DMFI conduct raised or
that could have been raised by FDM in the SDNY Action, including claims that
were specifically asserted in FDM’s written submissions in the DM Mediation
(e.g., particular instances of alleged DMFI “non-cooperation” with respect to
the maintenance and protection of the DM Marks, breach of the 1992 settlement
agreement between the Parties’ predecessors).
(ii)    DMFI, on behalf of itself and its affiliates, parents, subsidiaries,
predecessors, successors, administrators, assigns, agents, officers, employees,
investors, shareholders, directors, representatives and all other persons
claiming by, through and under it, hereby releases and discharges FDM and its
affiliates, parents, subsidiaries, predecessors, successors, administrators,
assigns, agents, officers, employees, investors, shareholders, directors and
representatives from any and all suits, claims, demands, causes of action,
debts, damages, judgments, fees, sums of money, reckonings, and liabilities of
any kind whatsoever, in law or equity, whether known or unknown, which DMFI had
or now has against FDM arising out of the claims and/or FDM conduct raised or
that could have been raised by DMFI in the SDNY Action, including claims that
were specifically asserted in DMFI’s written submissions in the DM Mediation
(e.g., SodaStream flavoring syrups, the “gold and black” Del Monte shield, and
genetically modified pineapple).
(c)    Dismissal of NYS Action. FDM agrees to dismiss with prejudice all of its
claims in the NYS Action. To effectuate such dismissal, no later than two (2)
business days after the Effective Date, FDM shall execute and file a Stipulation
of Discontinuance with Prejudice to effectuate the dismissal of all claims in
the NYS Action with prejudice. The Parties shall take


3316



--------------------------------------------------------------------------------




any and all subsequent or additional steps that may be necessary to effectuate
the dismissal of all claims in the NYS Action with prejudice.
(d)    NYS Action Releases
(i)    FDM, on behalf of itself and its affiliates, parents, subsidiaries,
predecessors, successors, administrators, assigns, agents, officers, employees,
investors, shareholders, directors, representatives and all other persons
claiming by, through and under it, hereby releases and discharges DMPL and its
affiliates, parents, subsidiaries, predecessors, successors, administrators,
assigns, agents, officers, employees, investors, shareholders, directors and
representatives from any and all suits, claims, demands, causes of action,
debts, damages, judgments, fees, sums of money, reckonings, and liabilities of
any kind whatsoever, in law or equity, whether known or unknown, which FDM had
or now has against DMPL arising out of the claims and/or DMPL conduct raised or
that could have been raised by FDM in the NYS Action.
(ii)    DMPL, on behalf of itself and its affiliates, parents, subsidiaries,
predecessors, successors, administrators, assigns, agents, officers, employees,
investors, shareholders, directors, representatives and all other persons
claiming by, through and under it, hereby releases and discharges FDM and its
affiliates, parents, subsidiaries, predecessors, successors, administrators,
assigns, agents, officers, employees, investors, shareholders, directors and
representatives from any and all suits, claims, demands, causes of action,
debts, damages, judgments, fees, sums of money, reckonings, and liabilities of
any kind whatsoever, in law or equity, whether known or unknown, which DMPL had
or now has against FDM arising out of the claims and/or FDM conduct raised or
that could have been raised by DMPL as part of the NYS Action.
(e)    It is the intention of the Parties to extinguish all claims in the SDNY
Action and NYS Action, and consistent with such intention, each of the Parties
hereby waives any and all rights, to the extent permitted by law, to assert that
the Releases provided by it in this Agreement are unenforceable as to any claim
whatsoever and for any reason, including, without limitation, any and all rights
conferred under section 1542 of the California Civil Code and any statute, rule,
and legal doctrine similar, comparable, or equivalent to section 1542 of the
California Civil Code, which reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
2.    Refrigerated Value Added Products


4416



--------------------------------------------------------------------------------




(a)    “Refrigerated Value Added Products” means the refrigerated products set
forth in Schedule B.
(b)    DMFI grants to FDM and DMI GmbH a perpetual, exclusive, royalty-free
right and license to use and sublicense the DM Marks in the Joint Settlement
Territories on or in connection with the production, manufacture, sale, and
distribution of Refrigerated Value Added Products.
(c)    Solely in connection with the Joint Settlement Territories, and not in
connection with any other countries or territories encompassed within the term
“LICENSED TERRITORY” as used in the Wafer License, the term “THE PRODUCTS” as
used in the Wafer License (and defined in Wafer Exhibit B) shall also include
Refrigerated Value Added Products. For the avoidance of doubt, to the extent
that a Refrigerated Value Added Product includes an ingredient constituting or
comprising refrigerated non-fresh fruit, there shall be no requirement that such
non-fresh fruit ingredient be a “Non-Utilized Fruit” or be “produced from
surplus fruit,” as those terms are used and/or defined in Wafer Exhibit B.
(d)    The filing and processing of any new application(s) in the Joint
Settlement Territories to register the DM Marks solely for Refrigerated Value
Added Products, and the maintenance of any such granted registrations, shall be
undertaken in the name of LICENSOR (as defined in the Wafer License) by FDM, DMI
GmbH and/or their designated affiliate at their own cost.
3.    Frozen Products
(a)    DMFI and/or its designated affiliates shall have the exclusive right in
the Joint Settlement Territories to use or license the DM Marks on or in
connection with the production, manufacture, sale, and distribution of frozen
foods and FDM shall relinquish, subject to Sections 3(b) and 3(c) below, any
rights that it has in the Joint Settlement Territories under the Wafer License
to (i) use or license the DM Marks on or in connection with the production,
manufacture, sale, and distribution of frozen foods or (ii) prevent DMFI or any
of its affiliates from using or licensing the DM Marks on or in connection with
the production, manufacture, sale, and distribution of frozen foods.
(b)    Notwithstanding Section 3(a) above, FDM, DMI GmbH and/or their affiliates
are hereby granted and shall have a perpetual, nonexclusive, royalty-free right
and license to use the name “Del Monte” as part of a corporate identifier or
corporate name in the Joint Settlement Territories in connection with industrial
sales of unbranded frozen fruit including any sales to (i) any industrial
customers, (ii) any current foodservice or retail customers of frozen fruit of
FDM, DMI GmbH and/or their affiliates and (iii) any other foodservice or retail
customer so long as DMPL, DMFI and/or their affiliates are not then selling
frozen fruit to such other foodservice or retail customer, provided that such
corporate identifier or corporate name otherwise complies with the requirements
set forth in the Wafer License.
(c)    For the avoidance of doubt and notwithstanding Section 3(a) above, any
and all rights and licenses of the Parties and/or their affiliates to use the DM
Marks on or in connection


5516



--------------------------------------------------------------------------------




with the sale of frozen foods in any countries or territories other than the
Joint Settlement Territories are not amended, modified, varied, or otherwise
affected by the foregoing provisions.
(d)    The provisions of Sections 3(a) and 3(b) above, and only these
provisions, shall be deemed to modify and amend the Wafer License.
(e)    The filing and processing of any new application(s) in the Joint
Settlement Territories to register the DM MARKS for frozen foods, and the
maintenance of any such granted registrations, shall be undertaken by DMFI
and/or its designated affiliate at their own cost.
4.    Joint Ventures
(a)    The Parties agree to form joint business ventures in connection with
certain “Del Monte”-branded products and operations, and agree to enter into any
necessary licensing arrangements to ensure that such joint business ventures are
able to fully benefit from the use of DM Marks.
(b)    Food & Beverage (“F&B”) Locations
(i)    “F&B Locations” means retail kiosks, outlets, stores or cafés that sell
food and beverage products.
(ii)    FDM and DMPL agree to form a joint business venture for the purpose of
creating and operating F&B Locations in the United States (the “F&B Joint
Venture”). To memorialize and effectuate the F&B Joint Venture, FDM and DMPL
shall, on or before the Effective Date, execute a joint venture agreement
setting forth the terms of the F&B Joint Venture, including all necessary grants
of licenses to use the DM Marks (the “F&B Joint Venture Agreement”).
(iii)    FDM and DMPL agree to discuss in good faith the expansion of the F&B
Joint Venture to countries or territories within the Joint Settlement
Territories other than the United States.
(c)    Processed Refrigerated Fruit Products
(i)    “Processed Refrigerated Fruit Products” means products containing solid
fruit (whole or cut) that are: (a) sold in hermetically sealed packaging; (b)
intended by their producer to be sold to consumers as chilled or refrigerated;
and (c) treated with heat, chemical preservatives, or other food preservation
technology in order to extend the refrigerated shelf life of the products.
“Processed Refrigerated Fruit Products” includes, without limitation, DMFI’s
refrigerated fruit products that have previously been sold or are currently
being sold under the “Orchard Select,” “SunFresh,” “Fruit Naturals,” and
“Superfruit” product lines, and any expansions to those lines. For the avoidance
of doubt, “Processed Refrigerated Fruit Products”


6616



--------------------------------------------------------------------------------




do not encompass any: (1) fresh whole fruit or fresh cut fruit product; or (2)
ambient shelf stable fruit products.
(ii)    FDM and DMPL agree to form a joint business venture for the purpose of
producing, manufacturing, selling and distributing Processed Refrigerated Fruit
Products (current as well as new) under the DM Marks in the United States (the
“PRFP Joint Venture”). To memorialize and effectuate the PRFS Joint Venture, FDM
and DMPL shall, on or before the Effective Date, execute a joint venture
agreement setting forth the terms of the PRFP Joint Venture, including all
necessary grants of licenses to use the DM Marks (the “PFRP Joint Venture
Agreement”).
(iii)    FDM and DMPL agree to discuss in good faith the expansion of the PRFP
Joint Venture to countries or territories within the Joint Settlement
Territories other than the United States.
(d)    Chilled Juices
(i)    “Chilled Juices” means juice, or fruit- or vegetable-derived beverage
products, irrespective of whether they contain any pulp, purée, or concentrate,
that are intended by their producer to be sold to consumers as chilled or
refrigerated. “Chilled Juices” does not include products containing whole or cut
solid fruit that also include a liquid or juice fill (such as the Processed
Refrigerated Fruit Products) or ambient shelf-stable juice products.
(ii)    FDM and DMFI agree to form a joint business venture for the purpose of
producing, manufacturing, selling and distributing Chilled Juices under the DM
Marks in the United States (the “Chilled Juice Joint Venture”). To memorialize
and effectuate the Chilled Juice Joint Venture, FDM and DMFI shall, on or before
the Effective Date, execute a joint venture agreement setting forth the terms of
the Chilled Juice Joint Venture, including all necessary grants of licenses to
use the DM Marks (the “Chilled Juice Joint Venture Agreement”).
(iii)    FDM and DMFI agree to discuss in good faith the expansion of the
Chilled Juice Joint Venture to countries or territories within the Joint
Settlement Territories other than the United States.
(e)    UHP Avocado Products
(i)    “UHP Avocado Products” means products consisting of avocado or containing
avocado as the principal ingredient, including guacamole products, that have
been treated using the technology referred to as ultra-high pressure (“UHP”) or
high pressure processing (“HPP”) in order to extend shelf life.
(ii)    FDM and DMPL agree to form a joint business venture for the purpose of
producing, manufacturing, selling and distributing UHP Avocado Products under
the DM Marks in the United States (the “UHP Avocado Joint Venture”). To
memorialize and effectuate the UHP Avocado Joint Venture, FDM and DMPL shall, on
or before the Effective Date, execute a joint


7716



--------------------------------------------------------------------------------




venture agreement setting forth the terms of the UHP Avocado Joint Venture,
including all necessary grants of licenses to use the DM Marks (the “UHP Avocado
Joint Venture Agreement”).
(iii)    FDM and DMFI agree to discuss in good faith the expansion of the UHP
Avocado Joint Venture to countries or territories within the Joint Settlement
Territories other than the United States.
(f)    To the extent that any DMPL action or DMFI action undertaken in
furtherance of the business of any of the foregoing joint ventures could be
construed to violate the permanent injunction entered on April 29, 2013 Final
Judgment and Order in the SDNY Action (the “SDNY Injunction”), FDM agrees that
it shall not seek, and shall reasonably cooperate with DMPL and DMFI to prevent
any third party from seeking, to enforce the SDNY Injunction in connection with
such activities. For the avoidance of doubt, the foregoing agreement to not
enforce the SDNY Injunction shall not apply to any actions taken by DMPL or DMFI
that are taken (a) for any purpose other than to further the business interests
of any of the foregoing joint ventures, or (b) following any dissolution or
other conclusion of such joint ventures.
(g)    None of the provisions in this Section 4 or anywhere else in this
Agreement calling for the Parties to discuss an issue in good faith shall create
any obligation on the part of either Party to reach or enter into any agreement
as a result of such discussions or (ii) provide for a judicially enforceable
right.
5.    Trademark Management Board
(a)    In order to address certain obligations under the Wafer License, the DMI
GmbH Licenses and other agreements to which the Parties and/or their affiliates
are parties with respect to the acquisition, maintenance, protection, and
enforcement of the DM Marks, as well as any requirements regarding notice or
representative samples of new products or variations of the DM Marks, FDM and
DMFI shall form a trademark management board (the “Trademark Board”) that shall
meet (in-person or via teleconference or video conference) on a quarterly basis
(i.e. four times per year) to address any such issues. The first meeting of the
Trademark Board shall take place no later than June 30, 2017. Thereafter, the
Parties shall use their best efforts to hold their quarterly meetings on or
about the following dates (or the closest business days) each calendar year:
September 15, December 15, March 15, and June 15.
(b)    The Trademark Board shall consist of three (3) representatives from FDM,
three (3) representatives from DMFI, and one (1) neutral individual to be
selected jointly by FDM and DMFI (the “Neutral Member”). Each Party’s
representatives on the Trademark Board shall include one (1) in-house counsel
and two (2) businesspeople that are not members of the legal department. Absent
written agreement between the FDM and DMFI, the Neutral Member shall at all
times be an attorney specializing in trademark law with experience in that field
at the partner or counsel/of-counsel level of a law firm. FDM and DMFI further
agree that the initial Neutral Member shall be formally retained no later than
ten (10) business days after the Effective Date.


8816



--------------------------------------------------------------------------------




(c)    Absent written agreement by FDM and DMFI, any Neutral Member (whether the
initial or a subsequent appointee) shall serve indefinitely provided that, for a
thirty (30) day period immediately prior to the anniversary of such Neutral
Member’s appointment, either FDM or DMFI may discharge the Neutral Member by
serving written notice upon him/her and upon the other Party. FDM and DMFI shall
use their best efforts to jointly agree to a new Neutral Member promptly
following such discharge.
(d)    Within forty-five (45) days of the Effective Date, DMFI shall provide FDM
with an up-to-date written report reflecting the status of all active trademark
applications, registrations, and legal proceedings (including lawsuits in court
and opposition, cancellation, or other proceedings in trademark offices)
concerning the DM Marks (the “Portfolio Document”). The Portfolio Document shall
include, to the extent the information is within the possession, custody, or
control of DMFI:
(i)    for each application or registration: (1) a depiction of the registered
or applied-for mark; (2) country of filing; (3) filing date; (4) application or
registration number; (5) international or local class(es) recited in the
application or registration; (6) goods and/or services listed on the application
or registration; (7) the current status and upcoming actions or deadlines (e.g.,
for license recordation); and (8) the name and contact information of the
counsel of record;
(ii)    for any legal proceedings, information concerning the name of the
adversarial party or parties, the conduct or trademarks at issue, the date of
the initial filing in the proceeding, the current status of the proceeding, and
upcoming actions or deadlines; and
(iii)    depictions of all color schemes of the “Del Monte” shield (the
“Shield”) and/or other variations of the Shield that to the knowledge of
LICENSOR (1) have been used by LICENSOR, (2) have been used by Third Party
Licensees, or (3) have been approved by LICENSOR for use by Third Party
Licensees.
(e)    Within forty-five (45) days of the Effective Date, FDM shall provide DMFI
with with an up-to-date written report reflecting all active third-party
sublicenses for the DM Marks that it or its affiliates have granted and provide
a brief description of FDM’s compliance with the applicable license provision(s)
for each such sublicense (the “Sublicense Report”). The Sublicense Report shall
identify, for each sublicense, the name(s) of the sublicensee, the date of the
agreement, the trademarks, goods, and territory that are the subject of the
agreement, the date on which FDM obtained DMFI’s consent to the sublicense, and
a statement on whether the sublicensee has represented and warranted in writing
to DMFI that the sublicensee is familiar with the terms of the applicable
license from DMFI to FDM and agrees to be bound by them.
(f)    No later than ten (10) business days before any quarterly meeting of the
Trademark Board:
(i)    FDM and DMFI shall provide each other and the Neutral Member in writing a
list of issues to be discussed at the meeting.


9916



--------------------------------------------------------------------------------




(ii)    FDM and DMFI shall notify each other in writing of any third-party acts
of unfair competition, infringement, or dilution involving the DM Marks and
discuss any plans to address such third party conduct, or the current status of
pending actions concerning such conduct;
(iii)    DMFI shall provide FDM with a written report or redline reflecting
additions or changes to any information set forth in the Portfolio Document.
(iv)    FDM shall provide DMFI with a written report or redline reflecting
additions or changes to any information set forth in the Sublicense Report.
(v)    FDM shall inform DMFI in writing of any new variations of the DM Marks
for which it requests approval to commence using during the following quarter.
(vi)    FDM and DMFI shall inform each other in writing of any new variations of
the DM Marks that either Party intends to commence using during the following
quarter or has commenced using since the previous quarterly meeting. DMFI shall
inform FDM of any new variations of the DM Marks by Third-Party Licensees that
DMFI has approved or that DMFI is aware a Third Party Licensee has commenced
using since the previous quarterly meeting.
(vii)    Either FDM or DMFI may, solely for the purpose of registering,
protecting, and/or maintaining the DM Marks, request in writing that the other
provide materials evidencing or concerning use of the DM Marks on products or
other materials, provided that the requesting Party (1) has a good faith belief
that such information is necessary for the registration, protection, and/or
maintenance of the DM Marks; (2) includes a brief explanation as to why
disclosure of such information is necessary in the written request, and (3)
makes the request as soon as reasonably practicable giving a reasonable period
of time for response to the request. The responding party shall provide the
requested materials in a timely fashion. The receiving party shall not use any
information or materials so provided for any purpose other than for maintaining
and protecting the DM Marks, and shall use its best efforts to maintain the
confidentiality of any non-public information provided.
(viii)    FDM and DMFI shall inform each other of new categories of products
that either Party (and/or its affiliates): (1) has definitive plans to commence
marketing or selling under the DM Marks during the following quarter; or (2) has
marketed or sold under the DM Marks since the previous quarterly meeting.
(g)    At the quarterly meetings of the Trademark Board:
(i)    To the extent that either Party has not already done so, FDM and DMFI
shall provide copies of information or materials evidencing or concerning use of
the DM Marks that was properly and timely requested pursuant to Section 5(e)(v)
supra.
(ii)    FDM and DMFI shall in good faith discuss issues and, if necessary, seek
to resolve any disputes concerning any issues concerning the maintenance,
protection, sub-


101016



--------------------------------------------------------------------------------




licensing and enforcement of the DM Marks, including any issues concerning the
notifications and disclosures to be made by FDM and DMFI in advance of meetings
pursuant to this Section 5.
(iii)    The Neutral Member shall function as a mediator in the event that FDM
and DMFI are unable to resolve disputes, and in that capacity the neutral member
may seek to facilitate discussion and provide suggestions or recommendations to
the Parties. For the avoidance of doubt, the Neutral Member shall not have any
authority to bind the Parties or require that particular actions be taken.
(iv)    If the Parties are unable to resolve a dispute through the Trademark
Board, they shall proceed with the dispute resolution procedures set forth in
Section 9 of this Agreement.
(h)    All non-public information disclosed at a meeting of the Trademark Board
shall be kept confidential by its members.
(i)    All costs and expenses of the Trademark Board, including the fees of the
neutral member of the Trademark Board, shall be shared equally by FDM, on the
one hand, and DMPL/DMFI, on the other.
(j)    DMFI shall provide FDM copies of registration certificates for DM Marks
in a timely manner upon the reasonable request of FDM.
6.    Parallel Imports
(a)    FDM, DMPL and DMFI agree to execute a supply agreement for the purpose of
selling certain of their products to the other parties (the “Parallel Imports
Supply Agreement”). To memorialize and effectuate the Parallel Imports Supply
Agreement, FDM, DMPL and DMFI shall, on or before the Effective Date, execute a
supply agreement setting forth the terms of sale of products between FDM, on the
one hand, and DMPL and/or DMFI on the other hand.
7.    Amendments to the Wafer License
(a)    The Parties agree to discuss and negotiate in good faith amendment,
modification, and/or supplementation of the Wafer License and/or any of its
constituent parts consistent with this Agreement. The descriptions in the
Recitals to this Agreement shall be given no weight in interpreting any of the
license agreements between the Parties.
8.    No Admissions or Waiver
(a)    Nothing in this Agreement shall be construed as:
(i)    An admission by any Party of liability, fault, or improper or unlawful
conduct on the part of any of the Parties, whether in connection with the SDNY
Action, NYS Action, or otherwise.


111116



--------------------------------------------------------------------------------




(ii)    An admission by any Party (and all parties reserve their rights) with
respect to the proper interpretation of the Wafer License and the DMI Gmbh
Licenses or any provision thereof.
9.    Dispute Resolution
(a)    In the event of any dispute, claim, question, or disagreement arising
from or relating to: (i) this Agreement; (ii) any of the agreements entered into
pursuant to this Agreement (e.g., joint ventures); or (iii) the Wafer License,
the DMI GmbH Licenses and other agreements between or among (1) FDM and/or any
of its affiliates, on the one hand, and (2) DMPL, DMFI, and/or any of their
affiliates, on the other; or the breach of any of the foregoing (a “Dispute”),
the Parties shall abide by the following procedures:
(i)    A Party may provide written notification of the Dispute to any other
Party or Parties directly involved in such Dispute (“Dispute Notice”). Within
ten (10) days of service of the Dispute Notice, the Dispute shall be discussed
among representatives of the pertinent Parties, including at least one
representative for each Party that has decision making authority and has a title
of Senior Vice President or higher (“Dispute Representatives”). The Dispute
Representatives shall consult and negotiate in good faith and attempt to reach a
just and equitable solution within thirty (30) days of service of the Dispute
Notice.
(ii)    To the extent that any Dispute concerns a new technology (i.e., a
technology that is invented after the date of this Agreement) for food or
beverage products, or a new application of an existing technology for food or
beverage products, the Dispute Representatives shall discuss and negotiate
whether the products can be produced, manufactured, sold, and distributed under
the DM Marks pursuant to a joint business venture.
(iii)    If the Dispute is not resolved by the Dispute Representatives within
thirty (30) days of service of the Dispute Notice, the Dispute shall be
escalated to the Parties’ Chief Executive Officers, who will personally consult
and negotiate in good faith and attempt to reach a just and equitable solution
within thirty (30) days of the escalation.
(iv)    If the Dispute cannot be resolved within thirty (30) days of the
escalation to the Chief Executive Officers, then, upon written notice by either
Party to the other, the Parties agree to submit the matter to mediation, such
mediation to be completed within no more than 60 days.
(v)    If the Dispute cannot be resolved by mediation, the Parties agree that
the Dispute shall be resolved by binding arbitration conducted by the American
Arbitration Association in accordance with the provisions of its Commercial
Arbitration Rules in effect at the time the Dispute is submitted to arbitration.
The cost of the arbitration shall initially be borne equally by the Parties to
the Dispute, but the prevailing Party (as determined by the arbitrator) shall be
entitled to recoup its costs incurred solely in connection with the arbitration
(excluding the mediation), including reasonable attorneys’ fees, from the other
Party or Parties to the Dispute. For the avoidance of doubt, if the Dispute
satisfies the American Arbitration


121216



--------------------------------------------------------------------------------




Association’s then-existing requirements for application of the Expedited
Commercial Arbitration Rules, such Expedited Rules shall be applied. If a
Dispute involves all the Parties, DMPL and DMFI shall be considered a single
“Party” for purposes of cost allocation.
(b)    The foregoing procedures, including the required length of time to
complete any particular step in the dispute resolution process, may be modified
only as mutually agreed to by all Parties to the Dispute in a signed writing.
(c)    Notwithstanding any of the foregoing, a Party may seek immediate
injunctive relief (pending the final outcome of the foregoing Dispute Resolution
procedures) to address a Dispute if and only if such Party determines in good
faith that such relief is necessary to protect against immediate irreparable
harm. The Parties agree that any such suit or proceeding shall be brought
exclusively in the United States District Court for the Southern District of New
York or, if such court shall not have subject matter jurisdiction, New York
State Supreme Court, New York County, Commercial Division, and each of the
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of such courts (and the appropriate respective
appellate courts therefrom) in any such proceeding and irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to: (i) the laying of the venue of any such suit or proceeding; (ii) any
claim that it is not personally subject to the jurisdiction of any such court;
and (iii) any claim that any such suit or proceeding brought in any such court
has been brought in an inconvenient forum.
10.    Confidentiality
(a)    The Parties agree to keep confidential and not disclose to any third
party the material terms and conditions of this Agreement, or any of the
negotiations and discussions that preceded its making, with the exception of any
disclosures to governmental or regulatory authorities where such disclosures are
required by law, including any required filings with or disclosures to relevant
stock exchanges, the Securities and Exchange Commission or other governmental
authorities.
(b)    Notwithstanding the foregoing, and on the condition that the Parties take
all reasonable steps to maintain the confidentiality of any disclosed
information, disclosure may be made by the Parties:
(i)    to their respective accountants, financial advisors or attorneys as
required to obtain tax or legal advice;
(ii)    as is necessary to effectuate any term or provision of this Agreement,
including any subsequent legal proceedings to enforce this Agreement;
(iii)    as is required by law or court order upon notice to the other Party
sufficiently in advance of such disclosure to permit it to seek a protective
order, or to move to quash any subpoena and/or oppose the entry of any order
seeking to compel the disclosure of the terms of this Agreement.


131316



--------------------------------------------------------------------------------




11.    Miscellaneous
(a)    Representations and Warranties. Each Party hereby represents and warrants
that it has the full power, authority, and legal right to execute and deliver
this Agreement and to perform its obligations hereunder and has taken all
necessary action to authorize the execution, delivery, and performance of its
obligations under this Agreement.
(b)    Entire Agreement. This Agreement, together with all Schedules attached
hereto, constitutes the entire agreement and understanding between the Parties
pertaining to the provisions in this Agreement and supersedes any and all prior
or contemporaneous agreements, representations, and understandings of the
Parties concerning the subject matter of this Agreement. In entering into this
Agreement, no Party has relied on any statement or representation made by or on
behalf of any other Party, by or on behalf of any affiliate of such other Party,
or by counsel for such other Party that is not set forth expressly in this
Agreement.
(c)    Amendment; Waiver. This Agreement may not be modified or amended, nor any
of its provisions waived, except by an instrument in writing signed by
authorized representatives of all Parties. Any delay or failure by either party
to enforce or take advantage of any provision hereof shall not be deemed a
waiver or relinquishment of the right subsequently to enforce or take advantage
of such provision. No waiver of any provision of this Agreement shall be deemed
to constitute a waiver of any other provision hereof, whether or not similar,
nor shall such waiver constitute a continuing waiver.
(d)    Severability. If a court of competent jurisdiction holds that any term of
this Agreement is unenforceable, illegal or void, such term shall be enforced
only to the extent it is otherwise enforceable or is not in violation of such
law, and all other terms of this Agreement shall remain in full force and
effect.
(e)    Negotiated Agreement; Construction. This Agreement has been fully
negotiated by the Parties. Each Party acknowledges and agrees that this
Agreement has been drafted jointly, with the advice and assistance of legal
counsel, and that any rule that ambiguities in an agreement or contract may be
construed against the drafter shall not apply in the construction or
interpretation of this Agreement.
(f)    Survival. Unless explicitly stated otherwise, all representations,
warranties, releases, waivers, covenants and agreements contained in this
Agreement shall survive the Effective Date in perpetuity.
(g)    Binding Effect; Assignment. This Agreement shall inure to the benefit of
and be effective and binding upon the Parties and their respective successors
and/or permitted assigns upon this Agreement, the F&B Joint Venture Agreement,
the PFRP Joint Venture Agreement, the Chilled Juice Joint Venture Agreement, the
UHP Avocado Joint Venture Agreement and the Parallel Imports Supply Agreement
all being duly executed by all the Parties. For purposes of this Agreement,
“Effective Date” means the date on which the last of such agreements is duly
executed by all the Parties. This Agreement may not be assigned by any Party
without the prior


141416



--------------------------------------------------------------------------------




written consent of all other Parties, which consent may not be unreasonably
withheld. Any attempt to so assign or delegate this Agreement or any portion
thereof without such consent will be void. Notwithstanding the foregoing, any
Party may assign this Agreement without such consent in the event of a merger,
acquisition, consolidation, reorganization or sale of all or substantially all
of its assets or the sale of fifty percent (50%) or more of the voting stock of
such Party; provided, however, that the successor entity provide the other
Parties with a written acknowledgment that it recognizes that it is bound by the
terms of this Agreement.
(h)    Interpretation. For purposes of this Agreement: (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (ii) the word “or” is not exclusive; and (iii) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
The use of nomenclature and headings in this Agreement is solely for convenience
and shall have no legal effect in construing the provisions of this Agreement.
(i)    No Third Party Beneficiaries. The provisions of this Agreement are
expressly for the benefit of the Parties hereto and their respective affiliates,
successors, and permitted assigns. Nothing in this Agreement is intended or
shall be construed to give any person, other than the Parties hereto, any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.
(j)    Governing Law. This Agreement and any claim related to or arising out of,
directly or indirectly, this Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the United States without
regard to conflict of law rules.
(k)    Notices
(i)    All notices, requests, demands, consents and communications necessary or
required under this Agreement shall be in writing, shall be addressed to the
recipients below, and shall be delivered both by electronic mail and by hand
delivery, registered or certified mail with return receipt requested, or
overnight courier with confirmation of delivery:




151516



--------------------------------------------------------------------------------




Notices to FDM
Notices to DMFI
Notices to DMPL


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn: Lauren Aguiar
Anthony Dreyer
Fax: 212-735-2000
with a copy to:
Fresh Del Monte Produce Inc.  
c/o Del Monte Fresh Produce Company 
241 Sevilla Avenue 
Coral Gables, Florida 33134
Attn: President and Chief Operating Officer
Fax: +305-520-1059
With copy to: General Counsel
Fax: +305-448-6647




O'Melveny & Meyers LLP
Seven Times Square
New York, NY 10036
Attn: Abby F. Rudzin
Fax: 212-326-2061


with a copy to:


Del Monte Foods, Inc.
3003 Oak Road
Walnut Creek, CA 94597
Attn: Chief Executive Officer
Fax: +415-344-4077
With copy to: General Counsel
Fax: +415-344-4077




Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attn: Jonathan Wagner
Fax: 212-715-8393


with a copy to: 



Del Monte Pacific Limited
17 Bukit Pasoh Road
Singapore 089831
Republic of Singapore
Attn: Managing Director and Chief Executive Officer
Fax: +65 6221 9477
With copy to: Chief Legal Counsel
Fax: +632-856-2628



(ii)    A Party may change its address for receiving notice by giving notice of
a new address in the manner provided herein. All such notices, requests,
demands, consents and other communications shall be deemed to have been duly
given or sent on the date received by the Party to whom such communication is
addressed as set forth above.
(l)    Counterparts. This Agreement may be executed in counterparts (including
by facsimile or other electronic transmission), each of which shall be deemed an
original but all of which together shall constitute a single instrument. Each
Party may evidence its execution of this Agreement by delivery to the other
Parties of scanned or faxed copies of its signature, with the same effect as the
delivery of an original signature.
IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed and
delivered as of the date set forth above.




FRESH DEL MONTE PRODUCE INC.






161616



--------------------------------------------------------------------------------






_____/s/ Mohammad Abu-Ghazaleh___
Mohammad Abu-Ghazaleh
Chief Executive Officer


Sworn and subscribed before me this 4th day of May, 2017.




____/s/ Notary Public______________
Notary Public




DEL MONTE PACIFIC LIMITED




____/s/ Joselito Campos, Jr._________
Joselito Campos, Jr.
Chief Executive Officer


Sworn and subscribed before me this 4th day of May, 2017.




____/s/ Notary Public________________
Notary Public


DEL MONTE FOODS, INC.




____/s/ David L. Meyers______________
David L. Meyers
Interim CEO and COO


Sworn and subscribed before me this 4th day of May, 2017.




____/s/ Notary Public________________
Notary Public


171716



--------------------------------------------------------------------------------





SCHEDULE A


DMI GMBH LICENSES


1.
Agreement dated May 4, 1990 in which the LICENSED TERRITORY (as defined therein)
includes the countries identified as located within Eastern Europe, the Middle
East and Africa as more particularly set forth in Exhibit C thereto

2.
Agreement dated May 9, 1990 in which the LICENSED TERRITORY (as defined therein)
includes the countries identified as located within non-United Kingdom Western
Europe as more particularly set forth in Exhibit C thereto

3.
Agreement dated May 9, 1990 in which the LICENSED TERRITORY (as defined therein)
includes the countries identified as located within the United Kingdom as more
particularly set forth in Exhibit C thereto








--------------------------------------------------------------------------------






SCHEDULE B


REFRIGERATED VALUE ADDED PRODUCTS


The following refrigerated food products shall have a shelf life of within 30
days of being displayed for sale at retail.


SANDWICHES/WRAPS/BAKED GOODS: May contain breads, wraps and other baked goods
from grain with meats, poultry, seafood, eggs, meat substitutes,
fruits/vegetables/produce, cheese/dairy, sauces/dressings/condiments/oil,
spices/seasonings and/or other customary components.


SALADS/SNACKS: May contain fruits/vegetables/produce, pasta, grain,
sauces/dressings/condiments, meats, poultry, seafood, eggs, meat substitutes,
cheese/dairy, granola, pretzels, trail mix, chips, mints and/or other customary
components.


ENTREES/COMPOSED MEALS: May contain fruits/vegetables/produce, pasta, grain,
sauces/dressings/condiments, meats, poultry, seafood, eggs, meat substitutes,
cheese/dairy and/or other customary components with or without baked goods
(including breads and pastries) and/or desserts and mints.


DIPS: hummus, salsa (including tomato, mango, pineapple, other fruit), baba
ganoush, tahini, bean dip, dairy-based vegetable dip (e.g. creamy or cheesy
spinach and artichoke dips), tapenade.


SOUPS: May contain fruits/vegetables/produce, cheese/dairy, stock,
sauces/dressings/condiments/oil, pastas, grain, spices/seasonings and/or other
customary components.


YOGURT/DAIRY BASED PRODUCTS: Yogurt or other dairy with
fruits/vegetables/produce, grain, granola, trail mix and/or other customary
components.





